 
  Exhibit 10.1


 
AGREEMENT OF
LIMITED PARTNERSHIP
OF
150 CCM BLACK OAK, LTD.
 
 
THIS AGREEMENT OF LIMITED PARTNERSHIP (the “Agreement”) is made and entered into
effective the 20th day of March, 2014 by and between 150 Black Oak GP, Inc., a
Texas corporation, whose address is 340 North Sam Houston Parkway East, Suite
140, Houston, Texas 77060, as general partner (“General Partner”), and each of
the individuals or entities whose names are set forth on Exhibit “A” attached to
this Agreement as limited partners (“Limited Partners”).
 
ARTICLE I
ORGANIZATION OF THE PARTNERSHIP
 
1.1            Formation of Limited Partnership. The parties hereby form,
pursuant to the Texas Revised Limited Partnership Act, Article 6132a-1 of the
Revised Civil Statutes of the State of Texas, (the “Act”), a Limited Partnership
(the “Partnership”). The rights and liabilities of the Partners shall be as
provided for in this Agreement and in the Act.
 
1.2            Certificate of Limited Partnership. The parties shall execute and
file a Certificate of Limited Partnership (the “Certificate”), and other
relevant documents ancillary to the Certificate, with the office of the
Secretary of State of the State of Texas as required by the Act, and take all
other appropriate action to comply with all legal requirements for the formation
and operation of a limited partnership under the Act.
 
1.3            Partnership Name. The name of the Partnership shall be 150 CCM
Black Oak, Ltd. If considered necessary in the opinion of counsel to the
Partnership to preserve the limited liability of the Limited Partners, the
business conducted by the Partnership shall be conducted under that name or
under such other name or names as the General Partner may select and might be
necessary to preserve such limited liability.
 
1.4            Location of Office. The principal business office of the
Partnership shall be at 340 North Sam Houston Parkway East, Suite 140, Houston,
Texas 77060.
 
1.5            Purpose of Partnership. The purpose of the Partnership shall be
as to buy, develop, manage and sell, as appropriate, the real property acquired
by the Partnership, including improvements and personal property located
thereon, such real property to include the tracts or parcels of land more
particularly described in Exhibit “B” attached to this Agreement (the
“Project”).
 
             1.6             Term of Partnership. The Partnership shall become
effective as of the date hereof and shall remain effective until December 31,
2030, or until such earlier date as the Partnership is dissolved pursuant to the
Act or the provisions of this Agreement.
 
 

 
 
ARTICLE II
DEFINITIONS
 
The following terms used in this Agreement shall, unless otherwise expressly
provided in this Agreement or unless the context otherwise requires, have the
following respective meanings:
 
2.1     Agreement shall mean this Agreement of Limited Partnership.
 
2.2 Annual Budget shall mean a budget prepared by the General Partner and
approved by a Majority Interest of Limited Partners in accordance with the
provisions of Section 9.12 of this Agreement. The first Annual Budget shall
include obtaining owner financing for the acquisition of the Property
(hereinafter defined) by the Partnership, which financing shall include separate
notes and deeds of trust covering the tracts or parcels comprising the Property.
 
2.3 Budget and Development Plan shall mean the budget and initial development
plan for the development of the Property. The General Partner shall periodically
update the Budget and Development Plan, as provided in Section 9.5 of this
Agreement.
 
2.4     Budgets shall mean, jointly, the Annual Budget and the Budget and
Development Plan.
 
2.5     Class A Limited Partner shall mean CCM Development USA Corporation.
Duties charged in this Agreement to the Class A Limited Partner may be performed
by its designee.
 
2.6     Consultants shall mean, collectively, CCM Development USA Corporation, a
Delaware corporation, American Real Estate Investments, LLC, a Missouri limited
liability company, and Arete Real Estate and Development Company, a Texas
corporation.
 
2.7     Effective Date shall mean the date the Certificate is filed with the
Secretary of State of Texas.
 
2.8     General Partner shall mean 150 Black Oak GP, Inc., a Texas corporation,
or such substitute or different General Partner as may be subsequently named
pursuant to the terms of this Agreement.
 
2.9     Initial Capital Contributions shall mean the amount contributed to the
Partnership on or after the date hereof by any Partner.
 
2.10   Limited Partners shall mean those persons who execute this Agreement or
any counterpart of this Agreement as Limited Partners and whose names and
residence addresses appear on Exhibit “A”, which is attached to this Agreement
and made a part of this Agreement for all purposes.
 
2.11   Major Decisions shall mean the actions as set forth in paragraph 9.12 of
this Agreement.
 
 
2

 
 
2.12   Majority in Interest of Limited Partners shall mean those Limited
Partners who at the time of any determination of a majority have 59.5% or more
of the combined Partnership Interest of the Partnership.
 
2.13   Partner shall mean the reference to the General Partner or any one of the
Limited Partners.
 
2.14   Partners shall mean the collective reference to the General Partner and
the Limited Partners.
 
2.15   Partnership Interest shall mean, as to any Partner, all of the interests
of that Partner in the Partnership, expressed as a percentage and set opposite
his or her name in Exhibit “A.”
 
2.16   Person shall mean any individual, corporation, partnership, trust, or
other entity.
 
2.17   Preferred Return shall mean with respect to the Class A Limited Partner
(i) a sum that accrues and accumulates at the rate of five percent (5%) per
annum on the unreturned Capital Contributions made by such Class A Limited
Partner to the Partnership, less (ii) any distributions paid to such Class A
Limited Partner under Section 5.1 hereof, as determined by the General Partner.
 
 
2.18   Property shall mean that certain tract(s) or parcel(s) of land described
on Exhibit “B”, which is attached to this Agreement and made a part hereof for
all purposes.
 
2.19   Winding Up shall mean the period following dissolution of the Partnership
after which its business is not continued as set forth in Article XII.
 
ARTICLE III
CAPITAL CONTRIBUTIONS AND
PARTNERSHIP INTERESTS
 
3.1     Initial Contributions. The capital to be contributed to the Partnership
by the General Partner and all the Limited Partners shall be cash, property,
goods or services as the General Partner shall agree. The initial capital to be
contributed by each Partner, General and Limited, shall be the sum set opposite
his or her name in the attached Exhibit "A." Each Partner shall be personally
liable to the Partnership for the full amount of his or her initial capital
contribution in the amounts set forth on Exhibit “A”.
 
3.2     Additional Contributions. If additional capital is needed for the
purposes of the Partnership as determined by the General Partner, subject to any
limitations as may be hereinafter provided, after contributions have been made
by the Partners pursuant to Section 3.1 hereof, then the General Partner shall
attempt to borrow such additional capital on behalf of the Partnership first
from any one or more of the Partners and then from any third party. Any such
loans shall be on commercially reasonably terms, and if from any one or more of
the Partners, such loan or loans shall bear interest at the rate of fifteen
percent (15%) per annum.
 
 
3

 
 
ARTICLE IV
PROFITS AND LOSSES
 
4.1            Allocations. Allocations of income, gains, deductions, losses and
credits among the General Partner and the Limited Partners shall be determined
by the percentage set opposite his or her name in Exhibit “A”.
 
4.2            Transfer - Transferee Allocations. If a Partnership Interest is
transferred in accordance with Article X during any year, the income, gains,
losses, and deductions allocable in respect to that Partnership Interest shall
be prorated between the transferor and the transferee on the basis of the number
of days in the year that each was the holder of that Interest, without regard to
the results of the Partnership operations during the period before and after the
transfer, unless the transferor and transferee agree to an allocation based on
the result as of the record date of transfer and agree to reimburse the
Partnership for the cost of making and reporting their agreed allocation.
 
4.3            Recapture. In the event that the Partnership recognizes income,
gain, or addition to tax by virtue of the recapture of any previously deducted
or credited item, such recaptured income or gain or addition to tax shall be
allocated to the Partners in the same percentage as allocated at the time of its
deduction.
 
ARTICLE V
CASH DISTRIBUTIONS
 
5.1            Cash Distributions. In accordance with the Budgets, or subject to
the approval of the Consultants, the General Partner shall determine the amount
of net cash flow and/or capital proceeds of the Partnership after payment of
expenses and the establishment of appropriate and reasonable reserves determined
by the General Partner in accordance with any Partnership loan (collectively,
the “Distributable Cash”), such Distributable Cash to be distributed, subject to
withholding required by federal, state, local, or foreign authority, to the
Partners in amounts and at such times as provided in the Budgets, or determined
to be appropriate by the General Partner and the Consultants to be no less
frequently than quarterly in the following manner and order of priority:
 
(1)
First, any loans to the Partnership made by a mortgagee or any third party,
whether or not secured by a mortgage on the Property shall be paid;
 
(2)
Second, any loans to the Partnership made by any Partner shall be paid;
 
(3)
Third, the Preferred Return to the Class A Limited Partner shall be paid to such
Partner:
 
(4)
Fourth, the initial capital and any additional capital contributions of the
Class A Limited Partner shall be repaid to such Class A Limited Partner: and
 
 
4

 
 
(5) 
Fifth, the remainder shall be distributed to the Partners in accordance with
their respective Partnership Interest, pari passu, as they may exist from time
to time.
 
ARTICLE VI
OWNERSHIP OF PARTNERSHIP PROPERTY
 
6.1            The Property and all other real property, including all
improvements placed or located thereon, and all personal property acquired by
the Partnership shall be owned by the Partnership, such ownership being subject
to the other terms and provisions of this Agreement. Each Partner hereby
expressly waives the right to require partition of any Partnership property or
any part thereof.
 
ARTICLE VII
BOOKS AND RECORDS
 
7.1            Elections. The Partnership shall elect as a fiscal year the
calendar year. The Partnership shall elect to be taxed on such method of
accounting as a Majority in Interest of Limited Partners shall determine. The
Partnership shall not elect to be taxed other than as a partnership.
 
7.2            Capital Accounts of Partners. The Partnership shall maintain a
capital account for each Partner, the initial balance of each of which shall be
zero. Each Partner's capital account shall be increased (1) by any income and
gains allocated to that Partner for federal income tax purposes pursuant to
Article IV of this Agreement, and (2) by the amount of cash contributed to the
Partnership by that Partner. The Partner's capital account shall be decreased
(1) by any deductions and losses allocated to that Partner for federal income
tax purposes pursuant to Article 4 of this Agreement, and (2) by the amount of
cash distributed by the Partnership to that Partner.
 
7.3            Financial Statements. The General Partner shall cause to be
prepared on a timely basis quarterly and annual statements showing the financial
condition of the Partnership, copies of which shall be transmitted to all
Partners.
 
7.4            Tax Returns. The General Partner shall cause the Partnership to
file all tax and information returns required of the Partnership and to furnish
to the Limited Partners the tax information required by them for federal, state
and local tax purposes in a timely fashion.
 
7.5            Maintenance and Inspection of Books. The Partnership shall
maintain a complete and accurate set of books, records, and supporting
documents. The books of account and all other financial records of the
Partnership shall be kept at the Partnership's principal place of business, and
may be inspected at any reasonable time by the Limited Partners or their
representatives.
 
7.6            Bank Accounts, Funds and Assets. The funds of the Partnership
shall be deposited in such bank or banks as the General Partner shall deem
appropriate. Subject to the provisions of this Agreement, the funds may be
withdrawn only by the General Partner or its duly authorized agents. The General
Partner shall have a fiduciary responsibility for the safekeeping and use of all
funds of the Partnership, whether or not in its immediate possession or control,
and it shall not employ, or permit another to employ, the funds or assets in any
manner, except for the exclusive benefit of the Partnership. The General Partner
shall not commingle or permit the commingling of the funds of the Partnership
with the funds of any other person.
 
 
5

 
 
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
 
8.1            Admission of Limited Partners. No additional Limited Partners
shall be admitted to the Partnership except upon amendment of this Agreement,
although substituted Limited Partners may be admitted pursuant to Section 10
below.
 
8.2            Participation in Management. Subject to the Major Decisions, no
Limited Partner shall have the right, power, or authority to take any part in
the control or management of, or to transact any business for, the Partnership,
or to sign for or bind the Partnership in any manner.
 
8.3            Limited Liability. No Limited Partner shall be liable for losses,
debts, or obligations of the Partnership in excess of his or her Initial Capital
Contribution, plus his or her undistributed share of the Partnership profits.
 
8.4            Participation in Other Activities. No Limited Partner, or any
officer, director, shareholder, or other person holding a legal or beneficial
interest in any Limited Partner, shall, by virtue of the interest in the
Partnership, be in any way prohibited or restricted from engaging in, investing
in, or possessing an interest in any business activity of any nature or
description, including those which may be equivalent to or in competition with
the Partnership. Neither the Partnership nor any Partner shall have any right by
virtue of this Agreement or any relationship created by this Agreement in or to
such other ventures or activities or to the income or proceeds derived from
them.
 
8.5            General Rights and Limitations of the Limited Partners. A Limited
Partner shall not be:
 
(1)            Personally liable because of his or her Interest in the
Partnership for any losses of any other Limited Partner:
 
(2)
Entitled to be paid any salary or to have a Partnership drawing account;
 
(3)
Entitled to any interest on his or her Initial Capital Account or balance in his
or her capital account.
 
(4)            
Unless specifically provided herein, entitled to priority over any otherLimited
Partners.
 
8.6            Voting. Each Limited Partner shall be entitled to a vote in all
matters for which this Agreement gives Limited Partners the right to vote,
consent, or agree. Each Limited Partner's vote shall be equal in percentage to
the ratio that his or her Partnership Interest bears to one hundred percent
(100%).
 
8.7            Limitations on Transferability. The ownership interest in the
Partnership owned by a Limited Partner shall not be transferable except under
the conditions set forth in Article X of this Agreement.
 
 
 
6

 
 
ARTICLE IX
MANAGEMENT BY THE GENERAL PARTNER
 
9.1            Management. The powers of the Partnership shall be exercised by
or under the authority of, and the business and affairs of the Partnership shall
be managed under the direction of the General Partner. The General Partner need
not be a resident of the State of Texas. Any Person dealing with the
Partnership, other than a Limited Partner, may rely on the authority of the
General Partner and its officers in taking any action in the name of the
Partnership without inquiry into the provisions hereof or compliance herewith,
regardless of whether that action is actually taken in accordance with the
provisions of this Partnership Agreement.
 
9.2           Powers and Duties of the General Partner. Subject to the other
provisions of this Agreement, the General Partner shall have all the powers and
duties necessary or incidental to the proper administration of the affairs of
the Partnership and may, at the Partnership’s expense, do all such acts and
things deemed by it to be necessary or appropriate in furtherance of the
Partnership’s purpose. Except as otherwise provided in this Agreement, the
General Partner shall have sole authority to cause the development of the
Property and otherwise take actions on behalf of the Partnership.
Notwithstanding anything to the contrary herein, the General Partner shall have
complete authority to operate and manage the business of the Partnership so long
as such operation and management is in accordance with the Budgets. Further,
notwithstanding anything to the contrary herein, the General Partner is not
guaranteeing the completion of the Property in accordance with the Budgets, and
the General Partner shall not be liable if such becomes unfeasible due to causes
not within its reasonable control or not caused by its negligence or greater
fault, including, but not limited to, economic or market conditions.
 
9.3           Insurance. At the expense of the Partnership, the General Partner
shall cause the Partnership to maintain adequate and reasonable insurance
covering the injury or death of employees or others, as well as insurance
against fire and other risks, and to adjust all losses and claims pertaining to
or arising out of such insurance.
 
9.4           Employment of Others. The General Partner shall be authorized to
appoint, employ, or contract with, at the expense of the Partnership, generally
any Person it may deem necessary or desirable for the transaction of the
business of the Partnership. Specifically, the General Partner shall appoint,
employ or contract with a project manager (the “Project Manager”) to provide
field supervision of the development and contraction of the Project. The Project
Manager shall be compensated as provided in the Budgets.
 
9.5           Budget and Development Plan. The General Partner shall
periodically update the Budget and Development Plan, as approved by a Majority
in Interest of Limited Partners, and provide copies thereof to the other Limited
Partners.
 
 
 
7

 
 
9.6           Annual Budget. The General Partner agrees to prepare and deliver
to the Partners within forty-five (45) days after the execution of this
Agreement with respect to the initial Fiscal Year, and at least forty-five (45)
days prior to the beginning of each subsequent Fiscal Year, a proposed Annual
Budget for such Fiscal Year for the management and operation of the Partnership
and the acquisition, development, management, operation, financing and sale of
the Property, setting forth (a) any proposed expenditures and reserves for the
forthcoming Fiscal Year, (b) any discretionary expenditures which the General
Partner determines to be necessary or advisable to maintain the Property or
facilitate the development and sale of lots developed on the Property, and (c) a
projected cash flow analysis for the forthcoming Fiscal Year setting forth the
estimated receipts and expenditures of the Partnership. Each Partner shall have
a period of twenty (20) days to review and approve the proposed Annual Budget
for the forthcoming Fiscal Year. Once approved by a Majority in Interest of
Limited Partners, such approved Annual Budget for the period of time covered
thereby shall be binding upon the Partners unless otherwise mutually agreed.
Notwithstanding the foregoing, (i) should any Partner fail to notify the General
Partner of its disapproval of the proposed Annual Budget prior to the expiration
of the twenty (20) day review period described above, the proposed Annual Budget
shall be deemed to be approved by such Partner, and (ii) should any Partnership
lender require that the Partnership make expenditures or establish reserves
during any Fiscal Year, all such required expenditures and reserves shall be
deemed Approved by a Majority in Interest of Limited Partners after such lender
requirements are sent to the Partners. The General Partner may, from time to
time, submit proposed revisions to the Annual Budget, and the Partners shall
consider and review such proposed revisions in the manner and time frames set
forth above in order to determine whether to approve same, or to make such
revisions thereto as they may mutually agree, or to agree not to revise the
Annual Budget.
 
9.7           Approval of Budget and Development Plan and Annual Budget.
Notwithstanding anything to the contrary provided in this Agreement, the Budget
and Development and each Annual Budget shall be submitted to the Consultants
prior to submitting same to the Partners for approval. If approved by the
Consultants as providing in the Consultant Agreement, then the General Partner
shall submit same to the Partners for approval as provided in Sections 9.5 and
9.6 hereof.
 
9.8           Licenses. The General Partner shall, at its own expense, qualify
to do business and obtain and maintain such licenses as may be required for the
performance by the General Partner of its services hereunder.
 
9.9           Third Party Obligations. All debts and liabilities to any third
Persons incurred by the General Partner in the authorized course of its
operation and management of the Property shall be the debts and liabilities of
the Partnership only and the General Partner shall not be liable for any such
obligations by reason of its management, supervision and direction of the
Property for the Partnership. The General Partner may so inform third parties
with whom it deals on behalf of the Partnership and may take any other
reasonable steps to carry out the intent of this Section 9.9.
 
 
 
8

 
 
9.10           Indemnification. The Partnership shall indemnify, save harmless
and pay all judgments arising against the General Partner and its shareholders,
directors, employees and agents from any cost, expense, claim, liability or
damage incurred by reason of such Person’s relationship to the Partnership or
any act performed or omitted to be performed by them in connection with this
Article IX or the business of the Partnership, including attorney’s fees and
costs incurred by them in connection with the defense of any action based on any
such act or omission, which attorneys’ fees and costs may be paid as incurred,
[including all such liabilities under any Federal or state securities act
(including the Securities Act of 1933, as amended)] as permitted by law, except
that the Partnership shall have no indemnification obligation hereunder with
respect to any act or omission of any Person that constitutes willful
misconduct, gross negligence, or was outside the scope of such Person’s
authority under this Article VI. All judgments against the Partnership with
respect to which any Person is entitled to indemnification may only be satisfied
from the Partnership’s assets. Any Person entitled to be indemnified hereunder
shall also be entitled to recover its attorney’s fees and costs of enforcing
this indemnity from the Partnership’s assets.
 
9.11           Power of Attorney. By the execution of this Agreement, each
Limited Partner and any assignee or transferee of a Limited Partner's
Partnership Interest irrevocably constitutes and appoints the General Partner
his or her true and lawful attorney-in-fact and agent to execute, acknowledge,
verify, swear to, deliver, record, and file in that Partner's or assignee's
name, place and stead, all documents which may from time to time be required by
any federal or state law, including the execution, verification, acknowledgment,
delivery, filing and recording of this Agreement, as well as all authorized
amendments to any such document, all assumed name certificates, documents, bills
of sale, assignments, and other instruments or conveyances, leases, contracts,
loan documents and/or counterparts of any such document, and all other documents
that may be required to effect a continuation of the Partnership and that the
General Partner deems necessary or reasonably appropriate. The power of attorney
granted in this paragraph shall be deemed to be coupled with an interest, shall
be irrevocable and survive the death, bankruptcy, incompetency or legal
disability of a Limited Partner, and shall extend to that Limited Partner's
heirs successors and assigns. Each Limited Partner agrees to be bound by any
representations made by the General Partner acting in good faith pursuant to the
Power of Attorney, and each Limited Partner waives any and all defenses that may
be available to contest, negate, or disaffirm any action of the General Partner
taken in good faith under this Power of Attorney.
 
9.12           Limitations on Power and Authority of the General Partner. It is
hereby understood and agreed by the General Partner that it shall not take any
of the following actions on behalf of the Partnership, the Partners or the
Property, which actions shall be deemed Major Decisions for purposes of this
Agreement, unless such Major Decisions have been approved by a Majority in
Interest of the Limited Partners:
 
(a) Any act which would make it impossible to carry on the purpose and ordinary
business of the Partnership;
 
(b) Confession of a judgment against the Partnership;
 
 
9

 
 
(c) Borrow or contract for or otherwise create any indebtedness for which any
Limited Partner shall be personally liable;
 
(d) Acquire any property other than the Property, except as provided in the
Budget and Development Plan;
 
(e) Settle any claim for insurance proceeds if the loss thereunder exceeds
Twenty Thousand and No/100 Dollars ($20,000.00);
 
(f) Settle any claims for payment of awards or damages arising out of the
exercise of eminent domain by any public or governmental authority;
 
(g) Lend funds belonging to the Partnership or another Partner to a Partner or
to any third party, or extend to any person, firm or corporation credit on
behalf of the Partnership except in accordance with the terms of this Agreement,
or guarantee the debt or obligations of any Person;
 
(h) Other than in connection with the development of the Property into lots to
be sold individually or in groups, partition all or any portion of the Property
or any other property of the Partnership, or file any complaint or institute any
proceeding at law or in equity seeking such partition;
 
(i) Do any act in contravention of this Agreement;
 
(j) Do any act or take any action which is required herein to be approved by a
Majority Interest of Limited Partners or by unanimous consent of the Limited
Partners unless and until such act and/or action is approved by a Majority
Interest of Limited Partners or by unanimous consent of the Limited Partners, as
the case may be;
 
(k) Possess the Property or any other Partnership assets or assign its rights in
the Property or any other Partnership assets for other than a Partnership
purpose, or use the Property or any other Partnership assets except for the
account and benefit of the Partnership;
 
(l) Settle, or cause the settlement of, any claims, suits, debts, demands or
judgments against the Partnership in excess of $10,000;
 
(m) Cause the sale by the Partnership of any portion of the Property, other than
the sale of lots in the ordinary course of business;
 
(n) Admit, or cause the admission, of any additional Limited Partners to the
Partnership;
 
(o) Incur any indebtedness on behalf of the Partnership in excess of amounts as
provided in the Budget and Development Plan;
 
(p) Revise the Budget and Development Plan if the resulting changes would cause
the costs of any line item on the Budget and Development Plan to be increased by
more than 10%;
 
 
10

 
 
(q) Withhold, as reserves, more than 25% of the portion of the proceeds from the
sale of any portion of the Property;
 
(r) Incur any obligation or make any expenditure on behalf of the Partnership,
which, when added to other expenditures, exceeds the amounts set forth therefore
in the appropriate line item of the Budget and Development Plan by more than
10%;
 
(s) Any revision to or deviation from the Budget and Development Plan which
decreases by more than 10% the proposed selling price for any lot or shall
otherwise cause the gross income of the Partnership projected in the Budget and
Development Plan to decrease by more than 10% for any period;
 
(t) The institution, or causing the institution of, any legal action by the
Partnership, including without limitation, any lawsuit, arbitration proceeding,
or bankruptcy or similar filing;
 
(u) Making payments to or entering into any contracts with the General Partner
or any affiliate of the General Partner other than as specified herein or the
Budget and Development Plan;
 
(v) Any act or transaction outside the ordinary course of the Partnership’s
business;
 
(w) Making any other decision or taking any other action which, by the
provisions of this Agreement, is required to be approved by a Majority in
Interest of Limited Partners; and
 
(x) Modify or amend any agreement, contract or other action involving a Major
Decision, as defined below (previously approved by a Majority in Interest of
Limited Partners), without the prior written approval of the other Limited
Partners.
 
9.13            Inquiries. In no event shall any person dealing with the General
Partner or any of its representatives with respect to any business or property
of the Partnership be obligated to ascertain that the provisions of this
Agreement have been complied with or be obligated to inquire into the necessity
or expedience of any act or action of such persons. Every contract, agreement,
security agreement, promissory note, or other instrument or document executed by
either the General Partner or its representatives with respect to any business
or property of the Partnership shall be conclusive evidence in favor of any and
every person relying on or claiming thereunder that (1) at the time of the
execution and/or delivery of the instrument or document this Agreement was in
full force and effect; (2) the instrument or document was duly executed in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership and all of the Partners, and (3) the General Partner or its
representatives were duly authorized and empowered to execute and deliver any
such instrument or document for and on behalf of the Partnership.
 
 
 
11

 
 
9.14            Tax Matters Partner. The General Partner is hereby designated as
a Tax Matters Partner as defined in Section 6231 of the Internal Revenue Code.
In the event that an audit of the Partnership occurs, and the Tax Matters
Partner does not reach a settlement agreement with the Internal Revenue Service,
the Tax Matters Partner shall in its sole discretion choose whether to file a
petition for readjustment of the Partnership items with either the Tax Court,
the District Court of the United States for the district for which the
Partnership's place of business is located, or the Court of Claims.
 
9.15            Obligations Not Exclusive. The General Partner shall be required
to devote only such time as is reasonably necessary to manage the Partnership's
business, it being understood that the General Partner has other business
activities and therefore shall not devote their time exclusively to the
Partnership. Neither the General Partner, or any officer, director, shareholder,
or other person holding a legal or beneficial interest in the General Partner,
shall, by virtue of the interest in the Partnership, be in any way prohibited or
restricted from engaging in, investing in, or possessing an interest in any
business activity of any nature or description, including those which may be
equivalent to or in competition with the Partnership. Neither the Partnership
nor any Partner shall have a right by virtue of this Agreement or any
relationship created by this Agreement in or to such other ventures or
activities or to the income or proceeds derived from them.
 
9.16            Liability of General Partner to Limited Partners. The General
Partner, its representatives, employees, and agents shall not be liable to the
Partnership or to the Limited Partners for losses sustained or liabilities
incurred as a result of any error in judgment or mistake of law or fact,
including simple negligence, or for any act done or omitted to be done in good
faith in conducting the Partnership business, unless the error, mistake, act, or
omission was performed or omitted fraudulently or constituted gross negligence
or willful misconduct.
 
9.17            Consultants. The General Partner shall consult with and obtain
the advice of the Consultants in the development and construction of the Project
until such time as the Project is completed or as otherwise determined by the
General Partner. Each Consultant shall be paid by the Partnership a monthly fee
of $10,000 during the development and construction of the Project and as long as
such as such person is actively participating in the oversight and supervision
of the construction of the Project.
 
ARTICLE X
TRANSFERS OF PARTNERSHIP INTEREST
 
10.1            Transfer of General Partner’s Interest. The General Partner may
not, without the approval of a Majority in Interest of Limited Partners,
transfer its Partnership Interest or any part thereof.
 
10.2            Withdrawal or Removal of General Partner.
 
(1)           
The General Partner may:
 
(a) 
resign or withdraw from the Partnership as General Partner without the consent
of the Limited Partners; or
 
 
12

 
 
(b) 
be removed at any time, for cause, by the affirmative vote of a Majority in
Interest of Limited Partners. For the purposes of this provision, “cause” shall
mean action or inaction by the General Partner amounting to gross negligence or
wilful fraudulent misconduct.
 
(2) 
Immediately on withdrawal or removal of the General Partner, a successor General
Partner shall be selected by an affirmative vote or written consent of a
Majority in Interest of Limited Partners. The removed or withdrawing General
Partner shall turn over all Partnership books and records to the new General
Partner within ten (10) days of removal or departure.
 
(3) 
A General Partner departing voluntarily or having been removed shall become a
Limited Partner upon the selection of a successor General Partner, as provided
above, and shall continue to receive its share of any Partnership distributions
arising out of its interest in the Partnership.
 
10.3            Substituted Limited Partner. Each Limited Partner hereby
consents to the admission as a substituted Limited Partner of any person
complying with Section 10.8. When compliance with this Agreement has been shown,
the General Partner shall cause the necessary amendments to be filed as required
by law.
 
10.4            Transfer On Death of a Limited Partner. On the death of a
Limited Partner, his or her successor in interest shall succeed to the
decedent's Partnership Interest, and shall be liable for the obligations of the
decedent, but shall not become a substituted Limited Partner until compliance
with Section 10.6 and 10.8.
 
10.5            Withholding of Distributions. From the date of the receipt of
any instrument relating to the transfer of a Partnership Interest, or at any
time the General Partner is in doubt as to the person entitled to receive
distributions in respect of any such Partnership Interest, the General Partner
may withhold any such distributions until the transfer is completed or abandoned
or any dispute is resolved.
 
10.6            Prohibition Against Transfer by Limited Partners. Except as set
forth below, no Limited Partner shall sell, assign, transfer, encumber, or
otherwise dispose of any interest in the Partnership without the written consent
of the General Partner and a Majority in Interest of Limited Partners.
Notwithstanding the foregoing, and subject to Section 10.8 below, a Limited
Partner may sell or otherwise transfer all or any portion of a Partnership
Interest to the spouse or any direct ascendants or descendants of the Limited
Partner or to a trust, corporation, partnership, or other entity in which all of
the beneficial interest is held by or for the Limited Partner, spouse,
ascendants, or descendants, provided the transfer would not result in a
termination of the Partnership.
 
 
 
13

 
 
10.7            Permitted Sales
 
(1) 
In the event a Limited Partner receives a bona fide offer (the “Offer”) for the
purchase of all or a part of his or her interest in the Partnership (the
“Offered Interest”), the Limited Partner shall either refuse the Offer or give
the General Partner written notice setting out full details of the Offer, which
notice shall, among other things, specify the name of the offeror, specify the
Offered Interest covered by the Offer, terms of payment, including whether the
Offer is for cash or credit, and, if on credit, the time and interest rate, as
well as any and all other consideration being received or paid in connection
with the proposed transaction, as well as any and all other terms, conditions,
and details of the Offer.
 
(2) 
Upon receipt of the notice with respect to the Offer, the General Partner shall
notify in writing the other members of the Limited Partnership regarding the
terms of the Offer. The Partners shall have the option to match the Offer and
purchase the Offered Interest as hereinafter provided. Should any individual
Partner or group of Partners decide to exercise the option of purchase,
notification of this decision shall be given in writing to the General Partner
to be transmitted to the selling Limited Partner within ten (10) days of
notification by the General Partner, and the sale and purchase of the Offered
Interest shall be closed within thirty (30) days thereafter. The entire Offered
Interest must be purchased and shall be purchased prorata among the willing
Partners, except as otherwise agreed by the willing Partners. If none of the
Partners decide to exercise this option of purchase, the selling Limited Partner
shall be so notified in writing by the General Partner and shall be free to sell
the Offered Interest. The sale, if permitted, shall be made strictly upon the
terms and conditions of the Offer and to the person described in the required
notice from the selling Limited Partner to the General Partner.
 
(3) 
Any assignment made to anyone not already a Partner shall be effective only to
give the assignee the right to receive the share of profits to which the
assignor would otherwise be entitled, shall not relieve the assignor from
liability for additional contributions of capital, shall not relieve the
assignor from liability under the provisions of this Agreement, and shall not
give the assignee the right to become a substituted Limited Partner. Neither the
General Partner nor the Partnership shall be required to state the tax
consequences to a Limited Partner or to a Limited Partner or to a Limited
Partner’s assignee arising from the assignment of a Limited Partners Interest.
 
10.8            Conditions of Effective Transfer. A purported transfer of a
Partnership Interest by a Limited Partner shall be valid as to the Partnership
and the General Partner on the first day of the month following the month in
which (1) the General Partner has consented in writing to the transfer; and (2)
the General Partner is satisfied that the following conditions, any of which may
be waived by the General Partner, have been met:
 
 
14

 
 
(a) 
The transferor and transferee have agreed to provide the Partnership with the
information in their possession required to permit the Partnership to make any
basis adjustments required by the Internal Revenue Tax Code;
 
(b) 
The transferee has delivered an instrument satisfactory to the General Partner
by which the transferee accepts and adopts the terms and provisions of this
Agreement, including the assumption of any obligations of the transferor to the
Partnership;
 
(c) 
The transferor has agreed to pay a reasonable fee to reimburse the Partnership
for the costs incurred in connection with the admission of the transferee as a
substitute limited partner, including any costs incurred or to be incurred by
the Partnership in connection with the basis adjustments and additional
accounting operations required;
 
(d) 
The transferor has delivered to the General Partner an opinion of counsel in
form and substance satisfactory to the General Partner to the effect that
neither the transfer nor any offering in connection with the transfer violates
any provision of any federal or state securities or comparable law;
 
(e) 
The General Partner has determined that the transfer would not cause a
termination of the Partnership, within the provisions of the Internal Revenue
Code;
 
(f) 
The transfer is evidenced by an instrument in writing signed by the transferor
and transferee stating, among other things, that the transferor has the right to
transfer, and the transferee has the right to acquire, the transferor's
Partnership Interest, and acknowledging that the transferee is bound by the
terms of this Agreement; and
 
(g) 
The transferee has delivered a statement in form and substance reasonably
satisfactory to the General Partner making appropriate representation and
warranties with respect to the satisfaction of applicable federal and state
securities laws.
 
10.9            Assignments by Operation of Law. If any Limited Partner shall
die, with or without leaving a will, become non compos mentis, or become
bankrupt or insolvent, or if a corporate or partnership Limited Partner
dissolves during the Partnership term, the legal representatives, heirs, and
legatees, and the spouse, if the Partnership Interest of the Limited Partner has
been community property of the Partner and the Partner's spouse, bankruptcy
assignees, or corporate or partnership distributees shall not become substitute
Limited Partners but shall have, subject to the other terms and provisions
thereof, such rights as are provided with respect to such persons under the Act;
provided, however, such legal representatives, heirs and legatees, bankruptcy
assignees and corporate or partnership distributees may become substitute
Limited Partners with the consent of the General Partner.
 
 
 
15

 
 
10.10                       Expenses of Transfer. The person acquiring
Partnership Interest pursuant to any of the provisions of this Article X shall
bear all costs and expenses necessary to effect a transfer of that Partnership
Interest including, without limitation, reasonable attorney's fees incurred in
preparing amendments to this Agreement and Certificate of Limited Partnership to
reflect the transfer or acquisition and the cost of filing the amendments with
the appropriate governmental officials.
 
10.11                       Amendment of Certificate and Agreement of Limited
Partnership. For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate to prepare and record an
amendment of the Certificate and the Agreement of Limited Partnership. For this
purpose, the General Partner may exercise the powers of attorney granted
pursuant to Article 9.11. An amendment of this Agreement required to add a new
Limited or General Partner need only be filed at the end of the month in which
each new Limited or General Partner is to be added.
 
10.12                       Survival of Liabilities. No sale or assignment of a
Partnership Interest, even if it results in substitution of the assignee or
vendee as a Limited Partner, shall release the assignor or vendor from those
liabilities to the Partnership that survive the assignment or sale as a matter
of law.
 
ARTICLE XI
AMENDMENTS
 
11.1            Procedure. Amendments to this Agreement may be proposed by the
General Partner or by a Majority in Interest of Limited Partners. The General
Partner shall submit any such proposed amendment to all of the Partners, and, if
within such reasonable period of time as may be specified in the proposal, a
Majority in Interest of Limited Partners and the General Partner shall have
given their written consent to the amendment, the proposed amendment shall
become effective as of the date specified in the proposal. Each Limited Partner
shall promptly execute or cause to be executed one or more amendments to this
Agreement and such other documents as may be required under the laws of the
jurisdictions in which the Partnership does business at the time.
 
11.2            Effect. Any amendment to this Agreement that increases the
liability of any Partner, or changes the contributions required by any Partner
or the rights of any Partner in interest in the profits, losses, deductions,
credits, revenues, or distributions of the Partnership, rights upon dissolution,
or any voting rights specifically set forth in this Agreement, shall become
effective as to that Partner only on his or her written acceptance of the
amendment.
 
ARTICLE XII
DISSOLUTION AND TERMINATION
 
12.1            Dissolution and Termination of the Partnership. The Partnership
shall be dissolved upon the occurrence of any of the following:
 
 
 
16

 
 
(1) 
The bankruptcy or insolvency of the General Partner or the occurrence of any
other event that would permit a trustee or receiver to acquire control of the
affairs of General Partner and the failure of a Majority of Interest of limited
Partners to elect another General Partner;
 
(2) 
The withdrawal from the Partnership, death, or insanity of the General Partner
and failure of a Majority in Interest of Limited Partners to select a successor
General Partner;
 
(3) 
Agreement of the General Partner and a Majority in Interest of Limited Partners
to dissolve;
 
(4) 
Any disposition of all of the property of the Partnership;
 
(5) 
The termination of the Partnership pursuant to Section 1.6; or
 
(6) 
The occurrence of any other circumstances that by law would require the
Partnership to be dissolved.
 
The dissolution shall be effective on the day on which the event causing
dissolution occurs, but the Partnership shall not terminate until its assets
have been distributed in accordance with the provisions of this Agreement.
 
12.2            Continuation of Business Enterprise.
 
(1) 
On dissolution of the Partnership pursuant to Section 12.1 (1) or (2), the
Partners may elect to continue the Partnership by the vote of the Majority in
Interest of the Limited Partners taken within ninety (90) days of any event of
dissolution, with any election to continue being binding on all the Partners. If
they elect to continue the Partnership, the Partners shall also by vote of the
Majority in Interest of Limited Partners elect a new general partner.
 
(2) 
On dissolution of the Partnership after which the business enterprise of the
Partnership is not continued, the liquidating trustee, which shall be a General
Partner if the dissolution is one described in Section 12.1 (3), (4) or (5) and
otherwise shall be a person selected by a Majority in Interest of Limited
Partners or by a court having jurisdiction over the affairs of the Partnership,
shall proceed diligently to wind up the affairs of the Partnership and
distribute its assets. The liquidating trustee shall use its best efforts to
sell the equipment and otherwise convert Partnership assets into cash as
promptly as possible but in an orderly and businesslike manner so as not to
involve undue sacrifice. No Partner shall have any right to demand or receive
property other than cash during Winding Up.
 
 
 
17

 
 
12.3            Winding Up. The cash proceeds of the Partnership shall be
applied or distributed on the winding up of the Partnership in the following
order of priority:
 
(1) 
In payment of all liabilities of the Partnership to creditors other than
Partners. If any liability is contingent or uncertain in amount, a reserve equal
to the maximum amount for which the Partnership could be reasonably held liable
shall be established. On the satisfaction or other discharge of that
contingency, the amount of the reserve remaining, if any, will be treated as
income to the extent previously treated as a deduction.
 
(2) 
In payment of any loans to the Partnership by the Partners.
 
(3) 
The priority detailed in Section 5.1.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1            Meetings of Partners. Meetings of the Partners may be called by
the General Partner or the Limited Partners holding more than fifty percent
(50%) of the then outstanding Partnership Interest for any matters for which the
Partners may vote as set forth in this Agreement, or for a report from the
General Partner on matters pertaining to the Partnership business and
activities. A list of the names and addresses and percentage interest of all
Limited Partners shall be furnished each Limited Partner and shall be maintained
as a part of the books and records of the Partnership. Within seven (7) days
after receipt of a written request in compliance with the above terms, either in
person or by registered or certified mail, stating the purpose of the meeting,
the General Partner shall mail to all Partners written notice of the place and
purpose of such meeting to be held on a date not less than fourteen (14) nor
more than twenty-eight (28) days after receipt of the request. When a vote of
the Limited Partners is called, the Limited Partners may vote at the meeting in
person or by proxy.
 
13.2            Action without Meeting. Any matter as to which the Limited
Partners are authorized to take action under this Agreement or by law may be
taken by the Limited Partners without a meeting and shall be as valid and
effective as action taken by the Limited Partners at a meeting assembled, if
written consents to the action by the Limited Partners (1) approve the action
and (2) are delivered to the General Partner.
 
13.3            Tax Returns. Each Partner hereby agrees to execute promptly,
together with acknowledgment or affidavit, if requested by the General Partner,
all such agreements, certificates, tax statements, tax returns, and other
documents as may be required of the Partnership or its Partners by the laws of
the United States of America, the State of Texas, or any other state in which
the Partnership conducts or plans to conduct business, or any political
subdivision or agency thereof.
 
 
 
18

 
 
13.4            Notices. All notices, offers, or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
either delivered by messenger, including overnight delivery services such as
Federal Express, Airborne Express, etc., or deposited in the United States Mail,
postage prepaid, addressed to the respective Partners at the addresses appearing
in the records of the General Partner. Notice shall be deemed received on the
earlier of actual receipt or three (3) days after deposit into the care and
custody of the United States Mail. Any Limited Partner may change his or her
address for notice by giving notice in writing to the General Partner stating
the new address. The General Partner may change its address for notice by giving
written notice of the change to the Limited Partners.
 
13.5            Effective Law. This Agreement and the rights of the Partners
shall be governed by and interpreted in accordance with the laws of the State of
Texas.
 
13.6            Assigns. This Agreement shall be binding on and shall inure to
the benefit of the Partners and their spouses as well as their respective legal
representatives, heirs, successors and assigns.
 
13.7            Counterpart Execution. This Agreement may be executed in
multiple counterparts, each of which shall be considered an original, but all of
which shall constitute one (1) instrument.
 
13.8            Gender and Number. Whenever the context requires, the singular
shall include the plural and the masculine shall include the feminine and
neuter, as the identification of the person, corporation, or other entity may
require.
 
13.9           Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules, and regulations of the State of Texas. If any provision of
this Agreement or its application to any person or circumstances shall, for any
reason and to any extent, be held invalid or unenforceable, the remainder of
this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be effective and
in force to the greatest extent permitted by law.
 
13.10        Confidentially. Except such disclosure as requires by the laws of
the State of Texas, the Partners and their agents and employees shall keep
confidential any and all business affairs of the Partnership. The Partnership
shall be entitled to any remedy available at law should a Partner or his agent
or employee violate the terms hereof, including injunctive relief by a court of
competent jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date and year first above written.
 
 
 
 
19

 
 
 
GENERAL PARTNER:
 
150 BLACK OAK GP, INC.,
a Texas corporation
 
 
By: __/s/ Jeffrey Busch____________
       Jeffrey Busch, President and
      Chief Executive Officer
 
 
By: _/s/ Joe Fogarty_______________
       Joe Fogarty, Vice President and
      Chief Operating Officer
 
 
 
 
LIMITED PARTNERS:

 
 
CCM DEVELOPMENT USA CORPORATION
a Delaware corporation
By: /s/ Jeffrey Busch 
Name: 
Title: 
 
Address:  
 
 
facsimile:  
e-mail:                


 
 
20

 
 
AMERICAN REAL ESTATE INVESTMENTS. LLC,
a Missouri Limited Liability Company
By: /s/ Tracy Weaver 
Name: 
Title: 
 
Address:  
 
 
 
facsimile:  
e-mail:                

 
 
 
WOODROW A. HOLLAND, TRUSTEE FOR THE FOGARTY FAMILY TRUST II
 
 
____/s/Woodrow H. Holland__________________
 
Address:  
 
 
 
facsimile:  
e-mail:                

 
 

 
 
 
 
 
 
21

 
 
EXHIBIT “A”
TO
150 CCM BLACK OAK, LTD. PARTNERSHIP AGREEMENT
 
General Partner
 
Names and Address of
General Partner
 Partnership Interest
 Capital Contribution
 
 
 
150 Black Oak GP, Inc.          

340 North Sam Houston Parkway East
Suite 140
Houston, Texas 77060
 1%

 $100.00
 
 
 


 
  Limited Partners
 
Names and Addresses of
 
 
       Limited Partners
Partnership Interest
Capital Contribution
 
 
 
CCM DEVELOPMENT USA
 
 
CORPORATION
59.5%
$4,300,000.00
 
 
 
 
 
 
AMERICAN REAL ESTATE
contribution
13%
 
property
 
INVESTMENTS LLC
 
 
 
 
 
 
 
 
WOODROW A. HOLLAND, TRUSTEE
 
 
FOR THE FOGARTY FAMILY TRUST II
26.5%
contribution
property
 

 
 
 
22

 

 
EXHIBIT “B”
TO
150 CCM BLACK OAK, LTD. PARTNERSHIP AGREEMENT
 
Legal Description of Partnership Real Property
 
 
 
 
 
 
 
 
 
 
 
 
